EXHIBIT 10.4

EXECUTION COPY

International Paper Company

          6775 Lenox Center Court, Suite 4037

Memphis, TN 38115-4428        

November 3, 2006

Resource Management Service, LLC

P.O. Box 380757

Birmingham, AL 35238

Amendment to Purchase Agreement

We refer to the (i) Amended and Restated Purchase Agreement, dated as of May 26,
2006 (the “Purchase Agreement”), among Red Mountain Timberlands LLC, Forest
Investment Associates L.P., Red Mountain Investments LLC, FIA Investments LLC,
RMS Timberlands LLC, RMS Texas Timberlands I LP, Red Mountain Operations LLC,
International Paper Company and the other selling parties listed on Schedule A
thereto and (ii) the International Paper Company Seller’s Disclosure Letter
delivered on April 4, 2006 (the “Disclosure Letter”). Capitalized terms used but
not otherwise defined herein shall have the meaning given to such terms in the
Purchase Agreement.

This letter confirms our agreement that:

(a) Section 2.3(a)(i) of the Purchase Agreement is amended by replacing the
first two lines of such Section 2.3(a)(i) with the following text:

“Not later than January 5, 2007, Seller shall provide to the Buyer
Representative a harvest report (the “Harvest Statement”) certifying the”

(b) Any acreage adjustments to the Purchase Price under Section 2.3(d) of the
Purchase Agreement shall be made without duplication of the adjustments
previously made to the Purchase Price as set forth on Annex A hereto.

(c) Section 3.4 of the Purchase Agreement shall be replaced in its entirety by
the following text:

“Costs and Expenses.

Each Party shall be responsible for its own attorneys’ fees and expenses. The
Selling Parties shall prepare the Deeds at the Selling Parties’ expense. Selling
Parties and



--------------------------------------------------------------------------------

Buyer Parents shall allocate other closing costs in accordance with Annex B
hereto. Buyer Parents shall be responsible for any recapture, reassessment,
roll-back Taxes or changes in Tax assessments in respect of the Purchased Assets
that may become due and payable after the Closing caused by any action or
inaction of any Buying Party with respect to the removal of the Purchased Assets
after the Closing from their present classifications, or changes in use after
the Closing. The Selling Parties’ shall pay all sales, use, excise, documentary,
stamp duty, registration, transfer, conveyance, economic interest transfer and
other similar Taxes related to the conveyance of the Purchased Assets (including
the Timber Entity Assets) from the Selling Parties to the Buying Parties arising
in connection with the transactions contemplated by this Agreement
(collectively, together with any penalties and interest related to any
underpayment thereof, “Transfer Taxes”), and shall timely prepare and file Tax
Returns in respect of such Transfer Taxes with the applicable Tax Authority. The
Buyer Parents collectively, on the one hand, and the Selling Parties, on the
other hand, shall bear one-half of the costs incurred by the Parties with
respect to any dispute resolution conducted pursuant to Section 9.5 hereof. Each
of the Buyer Parents, on the one hand, and the Selling Parties, on the other
hand, shall pay one-half of all filing fees incurred with respect to all filings
made under the HSR Act in connection with this Agreement. All other costs shall
be paid by the Party incurring such costs.”

(d) The list of Information Technology Purchased Personal Assets set forth in
Section 1.1(h)(i) of the Disclosure Letter shall be replaced by Annex C and
Annex D hereto.

(e) Section 11.1(b) of the Disclosure Letter shall be replaced by the revised
Section 11.1(b) attached as Annex E hereto.

(f) Section 13.5(d) of the Disclosure Letter shall be replaced by the revised
Section 13.5(d) attached as Annex F hereto.

(g) Section 16.1 of the Purchase Agreement shall be amended by deleting the word
“Virginia” from clauses (i), (ii), (iii) and (iv) of the definition of “Reserved
Mineral and Gas Rights” and the from the definition of “Subsurface
Geosequestration Rights” contained therein and by replacing the definition of
“Transfer Taxes” in its entirety with the following text: “Transfer Taxes” has
the meaning specified in Section 3.4.”

(h) The following new Sections 2.6, 5.10 and 10.13 shall be added to, and deemed
a part of, the Purchase Agreement:

“Section 2.6 Certain Events.

Seller acknowledges that the tax-exempt equity investors in the Buying Parties
could be subject to material taxes under Section 4965 of the Code if any of the



--------------------------------------------------------------------------------

transactions contemplated by this Agreement is a “listed transaction” within the
meaning of Treasury Regulation §1.6011-4 (a “Listed Transaction”). Both Seller
and the Buying Parties have independently determined that, as of the date
hereof, none of the transactions contemplated by this Agreement should be
treated as a Listed Transaction. If, prior to Closing, the Buying Parties
deliver to Seller an opinion of Sutherland Asbill & Brennan LLP (“Sutherland”),
counsel to the Buying Parties, in form and substance reasonably satisfactory to
Seller, to the effect that, as a result of a designation or other official
administrative action by the Internal Revenue Service subsequent to the date
hereof, (i) any of the transactions contemplated by this Agreement should be
treated as a Listed Transaction and (ii) the Buying Parties should be treated as
parties thereto within the meaning of Section 4965 of the Code, then: (i) the
parties shall cooperate in good faith to restructure the transactions
contemplated by this Agreement so that, (A) in the opinion of both Sutherland
and Debevoise & Plimpton LLP or other outside tax counsel to Seller (“Seller
Counsel”), none of such transactions should be considered a Listed Transaction
to which the Buying Parties are parties within the meaning of Section 4965 of
the Code, and (B) in the opinion of Seller Counsel, such transactions shall be
treated as an installment sale described in Section 453 of the Code; and (ii) in
the event that the parties are unable following a reasonable period of time to
restructure the transactions contemplated by this Agreement as described in the
preceding clause (i), then, at the option of Seller, (x) this Agreement shall be
terminated and the transactions contemplated hereby shall be abandoned, with the
effects described in Section 14.2, or (y) this Agreement shall not be
terminated, the entire amount of the Purchase Price shall be payable in cash,
and the Pre-Adjustment Purchase Price shall be increased to $5,041,000,000 (with
all necessary modifications to this Agreement being made to reflect such
changes). If, prior to the completion by Seller of the transactions contemplated
by Section 10.13, any such transaction is designated as a Listed Transaction
prior to Seller completing such transaction, Seller will consult in good faith
with the Buying Parties to discuss alternatives to such transaction that would
be mutually acceptable.

Section 5.11 Reportable Transaction.

Seller has not entered into, in connection with any of the transactions
contemplated by this Agreement, any “confidential transaction” or “transaction
with contractual protection” (in each case, within the meaning of Treasury
Regulation §1.6011-4).

Section 10.15 Reportable Transaction.

Seller will not enter into, in connection with any of the transactions
contemplated by this Agreement, any “confidential transaction” or “transaction
with contractual protection” (in each case, within the meaning of Treasury
Regulation §1.6011-4). Seller will not treat any of the transactions



--------------------------------------------------------------------------------

contemplated by this Agreement as a Listed Transaction and will not enter into,
in connection with any of the transactions contemplated by this Agreement, any
Listed Transaction (in each case, within the meaning of Treasury Regulation
§1.6011-4, but excluding any transaction which is designated as a Listed
Transaction after the date hereof).

(i) Section 1(e) of the form of Pulpwood Supply Agreement, attached as Exhibit
G-1 to the Purchase Agreement, shall be amended so that the definition of
Delivery Point shall read in its entirety as follows: “Delivery Point” means the
location at which the Wood is delivered by SELLER, as shall be designated by
BUYER in BUYER’S sole discretion; provided, however, that BUYER shall not
designate a Delivery Point other than a facility, yard or location owned or
leased by BUYER, or supplied by BUYER under a supply arrangement preexisting as
of the date of this Contract, unless the delivery of Wood to such other Delivery
Point is reasonably related to BUYER’S procurement activities for facilities
owned, leased or supplied by BUYER.

(j) Section 9(c) of the form of Pulpwood Supply Agreement, attached as Exhibit
G-1 to the Purchase Agreement, shall be amended so that clause (ii) of the first
sentence thereof shall read in its entirety as follows: “(ii) transfer all of
its rights and obligations under this Contract relative to the Wood Reduction,
together with the ownership of a Mill, provided such transferee (“New Buyer”)
(x) has the financial and operational resources and capacity to operate the Mill
and to meet the obligations of BUYER hereunder and (y) assumes in writing all of
BUYER’S duties and obligations hereunder arising after such transfer.”

(k) Section 9(c) of the form of Log Supply Agreement, attached as Exhibit G-2 to
the Purchase Agreement, shall be amended so that clause (ii) of the first
sentence thereof shall read in its entirety as follows: “(ii) transfer all of
its rights and obligations under this Contract relative to the Logs Reduction,
together with the ownership of a Mill, provided such transferee (“New Buyer”)
(x) has the financial and operational resources and capacity to operate the Mill
and to meet the obligations of BUYER hereunder and (y) assumes in writing all of
BUYER’S duties and obligations hereunder arising after such transfer.”

(l) Section 3.2(i) of each of the forms of Pulpwood Support Agreement, attached
as Exhibit G-3 and Exhibit G-4 to the Purchase Agreement, shall be amended to
read in its entirety as follows: “In addition to the Transfers described in
subparagraphs (a) through (h) above, which do not require the consent of IP,
Landowner may Transfer Timberlands with the consent of IP, which, except as
provided in Section 3.3, may be granted or withheld in IP’s sole discretion.”

(m) Section 3.3 of each of the forms of Pulpwood Support Agreement, attached as
Exhibit G-3 and Exhibit G-4 to the Purchase Agreement, shall be amended so that
the first introductory sentence thereof shall read in its entirety as follows:
“Consent. With respect to the consent of IP required in subparagraph 3.2(i) in
the case of a Transfer of Timberlands that is not described in subparagraphs
3.2(a) through 3.2(h), IP shall consent to a Transfer that meets all the
following conditions:”

 



--------------------------------------------------------------------------------

(n) Section 1(b) of the form of Log Supply Agreement, attached as Exhibit G-2 to
the Purchase Agreement, shall be amended so that the definition of “Delivery
Point” shall read in its entirety as follows: “Delivery Point” means the
location at which Logs are delivered by SELLER, as shall be designated by BUYER
in BUYER’S sole discretion; provided, that BUYER shall not designate a Delivery
Point other than a facility, yard or location owned or leased by BUYER, or
supplied by BUYER under a supply arrangement preexisting as of the date of this
Contract, unless the delivery of Logs to such other Delivery Point is reasonably
related to BUYER’S procurement activities for facilities owned, leased or
supplied by BUYER.

(o) Section 3.2(f) of each of the forms of Log Support Agreement, attached as
Exhibit G-5 and Exhibit G-6 to the Purchase Agreement, shall be amended to read
in its entirety as follows: “In addition to the Transfers described in
subparagraphs (a) through (e) above, which do not require the consent of IP,
Landowner may Transfer Timberlands with the consent of IP, which, except as
provided in Section 3.3, may be granted or withheld in IP’s sole discretion.”

(p) Section 3.3 of each of the forms of Log Support Agreement, attached as
Exhibit G-5 and Exhibit G-6 to the Purchase Agreement, shall be amended so that
of the first introductory sentence thereof shall read in its entirety as
follows: “Consent. With respect to the consent of IP required in subparagraph
3.2(f) in the case of a Transfer of Timberlands that is not described in
subparagraphs 3.2(a) through 3.2(e), IP shall consent to a Transfer that meets
all the following conditions:”

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Please acknowledge your agreement with the foregoing by countersigning this
letter agreement in the space provided below, whereupon it will be a binding
agreement between us. This letter agreement may be executed in any number of
counterparts, each of which shall be an original, but such counterparts will
together constitute one instrument.

 

INTERNATIONAL PAPER COMPANY By:  

/s/ Jill Witter

Name:   Jill Witter Title:   Assistant Secretary



--------------------------------------------------------------------------------

Acknowledged and agreed as of the date first written above:

 

Resource Management Service, LLC

as Buyer Representative

By:  

/s/ Ed Sweeten

Name:   Ed Sweeten Title:   Vice President

Red Mountain Timberlands LLC, a

Delaware limited liability company

By:  

/s/ Ed Sweeten

Name:   Ed Sweeten Title:   Vice President



--------------------------------------------------------------------------------

Acknowledged and agreed as of the date first written above:

 

FIA PARTIES:

Forest Investments Associates L.P., a

Delaware limited partnership

By:   Forest Investment Associates, Inc., its General Partner By:  

/s/ V. Scott Bond

Name:   V. Scott Bond Title:   Vice President

FIATP Parent LLC, a Delaware limited

liability company

By:  

/s/ V. Scott Bond

Name:   V. Scott Bond Title:   Vice President

FIATP SSF Parent LLC, a Delaware limited

liability company

By:  

/s/ V. Scott Bond

Name:   V. Scott Bond Title:   Vice President

PH Parent LLC, a Delaware limited

liability company

By:  

/s/ V. Scott Bond

Name:   V. Scott Bond Title:   Vice President



--------------------------------------------------------------------------------

Erie Parent LLC, a Delaware limited

liability company

By:  

/s/ V. Scott Bond

Name:   V. Scott Bond Title:   Vice President

Westervelt Parent LLC, a Delaware limited

liability company

By:  

/s/ V. Scott Bond

Name:   V. Scott Bond Title:   Vice President

CIM Parent LLC, a Delaware limited

liability company

By:  

/s/ V. Scott Bond

Name:   V. Scott Bond Title:   Vice President Central Georgia Parent LLC, a
Delaware limited liability company By:  

/s/ V. Scott Bond

Name:   V. Scott Bond Title:   Vice President



--------------------------------------------------------------------------------

Acknowledged and agreed as of the date first written above:

 

GMO PARTIES:

GMO Threshold Timber Buyer Parent LLC, a Delaware limited liability company By:
  GMO Threshold Timber LLC, its Manager By:   Renewable Resources, LLC, its
Manager By:  

/s/ Eva Greger

Name:   Eva Greger Title:   Managing Director GMO Threshold Buyer Parent II LLC,
a Delaware limited liability company By:   GMO Threshold Timber LLC, its Manager
By:   Renewable Resources, LLC, its Manager By:  

/s/ Eva Greger

Name:   Eva Greger Title:   Managing Director



--------------------------------------------------------------------------------

Acknowledged and agreed as of the date first written above:

 

GRIFFITH PARTIES:

 

/s/ Benjamin W. Griffith, III

  Benjamin W. Griffith, III Abbeville Timberlands, LLC, a South Carolina limited
liability company By:  

/s/ Benjamin W. Griffith, III

  Benjamin W. Griffith, III, Manager Ogeechee River Timberlands, LLC, a Georgia
limited liability company By:  

/s/ Benjamin W. Griffith, III

  Benjamin W. Griffith, III, Manager

Southern Pine Plantations of Georgia, Inc.,

a Georgia corporation

By:  

/s/ Benjamin W. Griffith, III

  Benjamin W. Griffith, III, President Ten Governors Timberlands, LLC, a South
Carolina limited liability company By:  

/s/ Benjamin W. Griffith, III

  Benjamin W. Griffith, III, Manager



--------------------------------------------------------------------------------

Acknowledged and agreed as of the date first written above:

 

WARE PARTIES:

 

/s/ Holland M. Ware

  Holland M. Ware AJW Timberlands, LLC, a Georgia limited liability company By:
 

/s/ Holland M. Ware

  Holland M. Ware, its Attorney-in-Fact

GJW Timberlands, LLC, a Georgia limited

liability company

By:  

/s/ Holland M. Ware

  Holland M. Ware, its Attorney-in-Fact HMW Timberlands, LLC, a South Carolina
limited liability company By:  

/s/ Holland M. Ware

  Holland M. Ware, Authorized Signor St. Regis Paper Company, LLC, a Georgia
limited liability company By:  

/s/ Holland M. Ware

  Holland M. Ware, Manager St. Regis Timberlands, LLC, a South Carolina limited
liability company By:  

/s/ Holland M. Ware

  Holland M. Ware, Manager



--------------------------------------------------------------------------------

This following schedules have been omitted in accordance with Item 601(b)(2) of
Regulation S-K. A copy of these schedules will be furnished supplementally to
the Securities and Exchange Commission upon request.

 

Annex A   –   Acreage Adjustments Annex B   –   Expense Obligations Annex C   -
  Disclosure Letter Section 1.1(h)(i)—Information Technology Purchased and
Personal Property Assets Annex D   -   Disclosure Letter Section
1.1(h)(i)—Information Technology Purchased and Personal Property Assets Annex E
  -   Disclosure Letter Section 11.1(b)—Human Resources Matters Annex F   -  
Disclosure Letter Section 13.5(d) - Adverse Environmental Carveouts